DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on May 31, 2022.
Claims 3, 5, 10, 17, 19, and 23-24 are canceled.
Claims 1-2, 4, 6-9, 11-16, 18, 20-22, and 25-27 are pending.
Claims 1-2, 4, 6-9, 11-16, 18, 20-22, and 25-27 are examined.
This Office Action is given Paper No. 20220831 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-9, 11-16, 18, 20-22, and 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morton et al. (US 2012/0271715) in view of Mandava et al. (US 2015/0300887).

Claim 1
Morton discloses:
a memory (memory, see [0089]) storing a set of instructions;
at least one processor (processors, see [0089]) configured to execute the set of instructions to: 
determine a location of the user device (tracking location of each marker, see [0036]) within the environment based on a communication between the user device and at least one of the plurality of sensors (sensors, see [0032-0033]) positioned within the environment… to detect a presence of the device (detect when a marker enters a region, see [0046]) within a vicinity of a first product; 
identify an interaction phase (e.g. entry or exit from a detection region, browse aisles, see [0039], figure 8) of the user within the environment, the interaction phase being based on a behavior of the user prior to the user entering a checkout area of the environment; 
determine identification information of the user (marked ID associated with the consumer, see [0039]) associated with the user device; 
access profile information (consumer profile database, see [0039]) associated with the user; -2-Application No.: 15/206,007 Attorney Docket No.: 05793.3481-00000 
determine an amount of time (transit time to traverse the region or zone, see [0046]) during which the user is within the vicinity of the first product (product, e.g. in region A, see [0025], figure 1B) within the environment based on the location of the user device; 
determine whether the determined amount of time exceeds a threshold (threshold period of time, threshold dwell time in the zone, see [0039, 0080]), wherein the threshold is dynamically determined based on the profile information associated with the user (consumer profile database has the marker ID, see [0039]) and the location of the user device within the environment (within display zone, see [0080]); 
determine first targeted interaction information (advertising content, see [0055-0056, 0067]) based on a location of the first product, the identified interaction phase, and the profile information associated with the user when the determined amount of time exceeds the threshold; 
configure the determined first targeted information based on a capability of the user device (capabilities of mobile device, see [0093]); 
display the configured first targeted information to the user on a display device (display device, see [0018, 0070]) present in the environment; 
determine whether the user completed a purchase (purchase, see [0097-0098]) in response to the displayed first targeted information; -3-Application No.: 15/206,007 Attorney Docket No.: 05793.3481-00000 
determine second targeted interaction information associated with the user upon a determination that the user did not complete the purchase (advertising content 2 shown after advertising content 1, request additional ad, whether purchase detected, see [0067, 0074, 0083]); 
configure the determined second targeted interaction information based on the capability of the user device (mobile device, see [0093]); and 
display the second targeted interaction information to the user on the user device (mobile device, see [0093]).
Morton does not disclose:
Where the plurality… environment.
Mandava teaches:
wherein the plurality of sensors (sensors, see [0030]) are placed on distinct products (food products, see [0026]) within the environment.
Morton discloses determining a user device location, identifying an interaction phase, determining user identification, accessing profile information, determining a time period and whether it exceeds a threshold, determining first targeted information, configuring the first targeted information based on user device capabilities, displaying the targeted information, determining whether a purchase was completed, determining second targeted information, configuring the second targeted information, and displaying the second targeted information to the user device. Morton does not disclose the sensors are placed on distinct products, but Mandava does. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the detection regions of Morton the sensors on individual products as taught by Mandava since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14, 20
Morton discloses:
receiving a communication from a client device (tracking location of each marker, see [0033, 0036]) associated with a user including a user identifier (marked ID associated with the consumer, see [0039]) and a sensor identifier (region ID and zone ID, see [0037]) associated with at least one of a plurality of sensors (sensors, see [0032-0033]) positioned within the environment… to detect a presence of the client device (detect when a markers enters a region, see [0046]) in a vicinity of a first product of the plurality of products;
determining, by one or more processors, an identity of the user (marked ID associated with the consumer, see [0039]) and a location of the user (tracking location of each marker, see [0036]) within the environment based on the communication; 
determining an interaction phase (e.g. entry or exit from a detection region, browse aisles, see [0039], figure 8) of the user within the environment, the interaction phase being based on a behavior of the user prior to the user entering a checkout area of the environment; 
accessing, by the one or more processors, profile information (consumer profile database, see [0039]) associated with the user; -6-Application No.: 15/206,007 Attorney Docket No.: 05793.3481-00000 
determining, by the one or more processors, an amount of time (transit time to traverse the region or zone, see [0046]) during which the user is within the vicinity of the first product (product, e.g. in region A, see [0025], figure 1B) based on the determined location of the user; 
determining, by the one or more processors, whether the determined time period exceeds a threshold (threshold period of time, threshold dwell time in the zone, see [0039, 0080]), wherein the threshold is dynamically determined based on the profile information (consumer profile database has the marker ID, see [0039]) associated with the user and the first product within the environment; 
determining, by the one or more processors, first targeted interaction information (advertising content, see [0055-0056, 0067]) for the user based on a location of the first product, the identified interaction phase, and the accessed profile information associated with the user, when the determined amount of time exceeds the threshold; 
displaying, by the one or more processors, the determined first targeted information (display device, see [0018, 0070]) to the user on a display device (display device, see [0018, 0070]) present in the environment; 
determining, by the one or more processors, whether the user completed a purchase (purchase, see [0097-0098]) in response to the displayed first targeted information; 
determining, by the one or more processors, second targeted interaction information associated with the user upon a determination that the user did not complete the purchase (advertising content 2 shown after advertising content 1, request additional ad, whether purchase detected, see [0067, 0074, 0083]); 
configuring by the one or more processors, the determined second targeted interaction information based on capabilities (capabilities of mobile device, see [0093]) of the client device; and -7-Application No.: 15/206,007 Attorney Docket No.: 05793.3481-00000 
displaying, by the one or more processors, the second targeted interaction information to the user on the client device (mobile device, see [0093]).
Morton does not disclose:
a sensor identifier;
wherein the plurality… environment. 
Mandava teaches:
a sensor identifier (identifier for the temperature sensor, see [0031]);
wherein the plurality of sensors (sensors, see [0030]) are placed on distinct products (food products, see [0026]) of a plurality of products within the environment.
Morton discloses determining a user device location, identifying an interaction phase, determining user identification, accessing profile information, determining a time period and whether it exceeds a threshold, determining first targeted information, configuring the first targeted information based on user device capabilities, displaying the targeted information, determining whether a purchase was completed, determining second targeted information, configuring the second targeted information, and displaying the second targeted information to the user device. Morton does not disclose the sensors are placed on distinct products, but Mandava does. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the detection regions of Morton the sensors on individual products as taught by Mandava since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2, 27
Furthermore, Morton discloses:
the profile information of the user comprises information corresponding to a prior location of the user (region or zone event, e.g. entry or exit, see [0039]) within the environment determined during a prior interaction (past purchases and purchase behavior, see [0039]) with the environment.

Claims 4, 18, 22
Furthermore, Morton discloses:
the at least one processor is further configured to execute the set of instructions to determine whether the display device (display device, see [0036]) is within a predetermined proximity (marker enters into an area in proximity, marker in display zone, see [0032]) to the user device associated with the user based on the location of the user device.

Claims 6, 26
Furthermore, Morton discloses:
the at least one processor is configured to access the profile information (consumer profile database, see [0039]) of the user based on the identified interaction phase (e.g. entry or exit from a detection region, browse aisles, see [0039], figure 8) of the user within the environment.

Claim 7
Furthermore, Morton discloses:
the at least one processor is configured to determine the location of the user device based on a received identifier (region ID and zone ID, see [0037]) of the at least one of the plurality of sensors.

Claims 8, 15
Furthermore, Morton discloses:
the plurality of sensors positioned within the environment are configured to communicate with the user device using a short-range communication protocol (e.g. Bluetooth, ZigBee, WiFi, see [0027]).

Claim 9
Furthermore, Morton discloses:
the first targeted interaction information (advertising content, see [0029]) is determined based on a detected movement (presence of marker in the detection region, e.g. entered the region, see [0029]) of the user device within the environment.

Claim 11
Furthermore, Morton discloses:
the user device comprises a user tag (tag, see [0018, 0027]).

Claim 12
Furthermore, Morton discloses:
the second targeted interaction information is determined based on at least one of current inventory levels of products, an availability of services within the environment (e.g. consumer in aisle where canned soup is being sold, see [0067]), user congestion, or delays in a checkout line.

Claim 13
Furthermore, Morton discloses:
the at least one of the plurality of sensors comprises a beacon (e.g. reader antenna, see [0033]).

Claims 16, 21
Furthermore, Morton discloses:
determining the location of the user based on a known location of the sensor associated with the received sensor identifier (region ID and zone ID, see [0037]).

Claim 25
Furthermore, Morton discloses:
providing the second targeted interaction information for display to the user via the display device based on the determination that the display device (display device, see [0036]) is within the predetermined proximity to the user (marker enters into an area in proximity, marker in display zone, see [0032]).
		
Response to Arguments 
Applicant argues that the prior art does not teach the sensors placed on the products, and determining whether the time exceeds a threshold based on profile information and location.
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Abhyanker (US 2014/0180914) discloses peer-to-peer neighborhood delivery multi-copter and method.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.